DETAILED ACTION
Specification
The specification appears to have been written by a non-fluent English speaker. While it is unclear what impact these errors might have on the overall disclosure, the applicant is requested that the specification be reviewed and amended to clarify what the invention is and how it functions in Standard English. A few examples are presented below.

“The hot-surface heat sink blocks 11 provide for transfix with a hot-surface loop heat pipe 21” (Para. [0033]). The specification (and the claims) repeatedly misuse the word ‘transfix’. Firstly, the verb ‘transfix’ is transitive and must either take a direct object (e.g. the heat pipe transfixes the heat sink block) or be used in the passive voice (e.g. the heat sink block is transfixed by the heat pipe). Secondly, the construction of ‘provide for [infinitive form of a verb]’ does not parse in English. Finally, ‘transfix’ may not carry the meaning intended by the applicant at all. The heat pipes are not fixing one element to another via penetration. The heat pipes are affixing themselves to the blocks via penetration. It is suggested that the applicant review dictionary definitions and usage examples of the word and/or simply use more common terminology.

“On the other hand, when the refrigeration surface 141 results in a cold source, the cold source will condense the condensing block 30 for positioning” (Para. [0034]). The condensing block is a solid block of material which is not intended to, and cannot without breaking the invention, change phase from liquid to solid. It cannot be condensed.

“Next, the heat source passes through the inner cooling fin 124 and circulates into the top block 1111 of the hot-surface heat sink block 111.” (Para. [0042]). These passages discuss the heat source as if energy derived from that source. The source of the heat itself does not move. The heat energy is transferred around the invention via the working fluid.

The specification uses the verb “latch” as if it were a generic term for mating elements together. This is not correct. ‘Latch’ requires that the joined elements be joined by some third element which acts as a latch. From Merriam-Webster: “latch (v): transitive to make fast with or as if with a latch”.

These are merely a handful of examples. This is not a thorough list. The “provide for transfix” construction is pervasive and requires correction throughout the specification. Another commonly used construction that does not parse is “with that the” which appears in multiple places.

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because:
Figure 9 illustrates heat pipe 64 as flowing into and exchanging fluid with the interior of heat pipe 61 within the element 62 (see dotted line section). This is not in accordance with the disclosure and does not appear to illustrate a functional device as it is not clear where a fluid source would then come from to enter the opposite end of 64 for circulation to the structure 65. This appears to only be a drafting error as the structures of another embodiment which function in an identical manner are properly illustrated in Fig. 1 and numbered 24, 22, 25, and 21.
 Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1- rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The claims also suffer from drafting issues similar to those found in the specification.
The applicant is requested to have a fluent English speaker review the claims in their entirety. Not every issue is presented below and the necessary corrections are likely to affect other undiscussed portions of the claims.

In claim 1:
In line 3, “with that top ends” is not a valid English construction and its meaning is therefore unclear.
In line 6, “provides for transfix with” is not a valid English construction and its meaning is therefore unclear. This construction appears multiple times across many different claims and requires correction in those locations as well. See, also, the discussion in the specification section above.

In line 13, “a hot-surface loop heat pipe” creates issues of antecedent basis. At least two ‘hot-surface loop heat pipes’ are already required by the claim at lines 5-6 and this limitation must specify whether it refers to one, both, or neither of those previously recited pipes.
The construction of lines 13-19 raises questions of what unique elements are present in the invention. This section begins by stating “an amplifying loop heat pipe, which is provided with…” However, as disclosed, the amplifying loop heat pipe (20) is not a heat pipe which is provided with the elements the claim lists. The amplifying loop heat pipe is the collection of the listed elements. The present claim construction appears to require a heat pipe (amplifying) with first (hot surface) and second (secondary) heat pipes attached to it for a total of three heat pipes. A reconstruction of the similar to ‘an amplifying loop heat pipe comprised of…’ could resolve this issue.
Similarly to the above, the “first evaporating pipe” is an integral portion of the “secondary loop heat pipe” but the listing of these elements appears to require otherwise. The ‘secondary loop heat pipe’ comprises a ‘first evaporating pipe’ portion, as disclosed.
In line 15, ‘with that the’ is not a valid English construction.
In lines 17-18, the meaning of “the first evaporating pipe is introduced from two ends of the secondary loop heat pipe” is unknown.
Line 20 appears to use the verb “latch” as if it were synonymous with ‘attach’, ‘affix’, ‘join’, or other more generic verbs. This is improper as the meaning of ‘latch’ requires an element which performs the joining. From Merriam-Webster: “latch (v): transitive to make fast with or as if with a latch”. See also the discussion of the specification above.

It is unclear, in lines 24-27, what the metes and bounds of “an object of application which is combined with the condensing block” might be. The specification recites that the ‘object of application’ is element 300 which is at times illustrated as encompassing a portion of the condensing block itself (e.g. Fig. 1). However, later claims which depend from claim 1 appear to state that the “object of application” is in fact the two finsets (35 and 32) and a specific portion of the cold surface loop heat pipe (36) as illustrated in Fig. 5 and recited in claim 2. It is unclear what meaning can be given to the phrase “combined with the condensing block” when in some interpretations (1) the condensing block is itself the object of application and in other interpretations (2) the condensing block has already been attached to this object via its ‘transfix[ion]’ with the cold surface loop heat pipe and therefore must be in some other way ‘combined’ in order to give the phrase meaning.
Lines 24-27 recite the energy flow through the device in confusing ways. As disclosed, thermal energy is removed from the ‘object of application’ via the cold surface loop heat pipe (when this heat pipe itself is not the object…) and then that thermal energy is transferred to the condensing block from which it is removed by the refrigeration chips. The claims states that the chips and heat pipe transfer energy in the opposite direction. It is unclear if this claim is intended to recite that the device operates as an oven rather than a refrigerator (which is possible by simply reversing the polarity across a standard thermoelectric chip) because such thermal energy transfer directions have not been contemplated by the specification. It appears that this is more likely a mistake.
Throughout all the claims, the metes and bounds of the term “object of application” are unclear. This is due, in part, to the lack of clarity of the disclosure as a whole. As discussed above, the interpretation of this term within claim 1 is problematic. However, the rest of the claims that address 

Independent claims 8 and 9 contain many of the structural and grammatical problems outlined in detail above. These issues require correction. The applicant is also requested to review these claims for additional issues prior to further filings.

Dependent claims 2-7 and 10-11 contain many of the structural and grammatical problems outlined in detail above. These issues require correction. The applicant is also requested to review these claims for additional issues prior to further filings.
These dependent claims are also rejected for depending from the rejected independent claims 1, 8, and 9.

Allowable Subject Matter
The following section is highly speculative in nature, due to the extensive issues outlined above. Due to the 112 rejections, it is not clear what the actual scope of the claims is or will be in future prosecution, and therefore the following is based on the examiner’s best determination. As the claims will require extensive amendments to overcome the 112 rejections, the following is entirely provisional in nature and only presented for the purposes of compact prosecution.
Each of the independent claims appears to contain potentially allowable subject matter.

Art referenced in the following statements:
Edwards (US 2015/0075184); 
Scott (US 2007/0102146); 
Agonafer (US 2012/0211204);
Lindemuth (US 2003/0056936); and
Kao (US 10,578,368).

Regarding claim 1:
Edwards (see Fig. 6) teaches that it is old and well-known in the art to use a condensing block (310) with cold surface heat pipes attached thereto (309) for cooling a space (302) via fins (305); the condensing block has thermoelectric elements (312) for removing energy from the condensing block and transferring it to hot surface heat sink blocks (314) which are penetrated by heat pipes (316) for removing the thermal energy.
Scott teaches that it is old and well-known to arrange a heat pipe system for removing thermal energy from a hot surface heat sink block (112) as an amplifying loop heat pipe (Fig. 6) formed from a hot surface lop heat pipe (110) , a first evaporating pipe (114), a secondary loop heat pipe (140, 142, 144), and cooling means (144).
However, the prior art does not appear to teach, in combination with all of the other recited elements, the configuration of an embedding space that receives the condensing block and that is formed in a convex shape by two hot surface heat sink blocks and an insulating cover.

Regarding claims 8 and 9:
Agonafer teaches that it is old and well-known to form inverted U-shaped hot surface heat sink blocks (e.g. 110; Fig. 1) formed from top and side block portions (see Fig. 1) that create a concave 
Scott teaches that it is old and well-known to arrange a heat pipe system for removing thermal energy from a hot surface heat sink block (112) as an amplifying loop heat pipe (Fig. 6) formed from a hot surface loop heat pipe (110) which penetrates through the hot surface heat sink block (Fig. 6), a first evaporating pipe (114), a secondary loop heat pipe (140, 142, 144), and cooling means (144).
However, the prior art does not appear to teach or fairly suggest, in combination with all the other recited claim elements, the use of cooling fins on both of the hot surface loop heat pipe and on the secondary loop heat pipe of an amplifying loop heat pipe system such as that claimed. Scott only teaches the removal of heat to the environment from the secondary heat pipe (Fig. 6) and similar references such as Lindemuth and Kao likewise only dissipate thermal energy to the environment from their secondary heat pipes rather than in both stages of the amplifying heat pipe system.

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVON L RUSSELL whose telephone number is (571)270-1858.  The examiner can normally be reached on M-Th, 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571.270.7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEVON RUSSELL/             Primary Examiner, Art Unit 3763